BEAUCHAMP, Judge.
The appellant was charged with the offense of removing mortgaged property out of the state. His punishment was fixed at two years in the penitentiary.
The indictment alleges a mortgage to W. J. Fulwiler. The copy of the instrument relied upon was offered in evidence over the objection of the appellant. It showed a mortgage of an automobile to the Security Investment Company.
The introduction of the mortgage, timely objected to, with a proper bill of exception, brings the matter before this court for review. There was a variance between the indictment and the proof, and the court committed error in admitting the mortgage to the Security Investment Company, which requires that this cause be reversed. See Borger v. State, 126 Tex.Cr.R. 5, 70 S.W.2d 195.
There are other questions in the appeal which, in view of this holding, are not discussed as they will, in all probability, not arise again in this case.
The judgment is reversed and the cause remanded.’